UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1993


HADAS ANDU KELATI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 16, 2013               Decided:   February 12, 2013


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David R. Saffold, LAW OFFICE OF DAVID R. SAFFOLD, Washington,
D.C., for Petitioner.      Stuart F. Delery, Principal Deputy
Attorney General, David V. Bernal, Assistant Director, Tiffany
L. Walters, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Hadas Andu Kelati, a native and citizen of Eritrea,

petitions for review of an order of the Board of Immigration

Appeals denying her motion to reconsider.                           Because Kelati fails

to raise any arguments that meaningfully challenge the propriety

of   the   Board’s      denial       of    her      motion     to       reconsider     in   the

argument section of her brief, we find that she has failed to

preserve any issues for review.                     See Fed. R. App. P. 28(a)(9)(A)

(“[T]he      argument     .     .    .    must       contain        .    .   .   appellant’s

contentions     and     the   reasons       for      them,    with       citations     to   the

authorities     and     parts       of    the    record      on     which     the    appellant

relies.”); Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6

(4th Cir. 1999) (“Failure to comply with the specific dictates

of   [Rule    28]     with    respect       to       a   particular          claim   triggers

abandonment of that claim on appeal.”).                           Accordingly, we deny

the petition for review for the reasons stated by the Board.

See In re: Kelati (B.I.A. Jul. 16, 2012).                         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                             PETITION DENIED




                                                2